Citation Nr: 1536099	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating prior to October 2, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This decision assigned a noncompensable (0 percent) rating, effective as of July 31, 2006.  The Veteran's disability evaluation was subsequently increased to 10 percent in a January 2013 rating decision, effective as of October 2, 2012.

In April 2013, the Board denied the Veteran's claim for increased disability evaluations.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2015 Memorandum Decision, the Court remanded this issue back to the Board for further consideration.  


FINDINGS OF FACT

1.  Prior to May 22, 2007, the Veteran had puretone threshold averages of 45 decibels (dB) in the right ear and 59 dB in the left ear, with speech discrimination scores of 94 percent in the right ear and 76 percent in the left ear, resulting in numeric designations of I for the right ear and of IV for the left ear.  

2.  Prior to May 22, 2007, the Veteran did not have puretone threshold values of 70 dB or higher at 2000 Hz in either ear.  

2.  As of May 22, 2007, the Veteran had puretone threshold values of 30 dB or less at 1000 Hz and puretone threshold values of 70 dB or greater at 2000 Hz.  

3.  At no time during the pendency of this claim has the Veteran had puretone threshold values or speech discrimination scores of sufficient severity to warrant an evaluation in excess of 10 percent.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable evaluation prior to May 22, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2015).  

2.  The criteria for establishing entitlement to a 10 percent evaluation as of May 22, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2015).  

3.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, at any time during the pendency of this claim, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2006, March 2008 and October 2012, and VA has obtained these records as well as the records of the Veteran's private medical treatment.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran's last VA examination was in October 2012.  The Court has held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2015).  Presently, there is no medical evidence showing a decline in the Veteran's hearing loss, and he has not submitted any other medical or lay evidence of a worsened condition.  In assessing the entire record, the Board concludes that there is sufficient evidence to decide this claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected hearing loss.  For historical purposes, the Veteran was originally granted service connection for bilateral hearing loss in a November 2006 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6100, effective as of July 31, 2006.  A timely notice of disagreement was received from the Veteran in May 2007, but the noncompensable evaluation was continued in a September 2007 statement of the case.  The Veteran appealed this decision to the Board in November 2007.  

Subsequently, in a January 2013 rating decision, the Veteran was awarded a 10 percent evaluation for his hearing loss, effective as of October 2, 2012.  The Veteran has continued to argue that he is entitled to a compensable evaluation prior to October 2, 2012, and that he is entitled to an evaluation in excess of 10 percent as of October 2, 2012.  

With that having been said, the Board finds that a 10 percent evaluation for hearing loss is warranted as of May 22, 2007.  According to a May 22, 2007, private treatment note, pure tone thresholds, in dB, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
55
60
LEFT
20
30
70
75
75

Puretone threshold averages were 48 dB for the right ear and 63 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  The record does not reflect that Maryland CNC testing was used to determine these percentages.  

The record also contains an August 14, 2007, private audiological evaluation.  Puretone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
60
LEFT
20
30
70
75
75

Puretone threshold averages were 50 dB for the right ear and 63 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The record does not reflect that Maryland CNC testing was used to determine these percentages.  

A final private evaluation was performed on November 15, 2007.  The audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
20
30
75
75
80

Puretone threshold averages were 54 dB for the right ear and 65 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The record does not reflect that Maryland CNC testing was used to determine these percentages.  

The Veteran was also afforded a VA examination for his hearing loss disability in March 2008.  The audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
55
55
LEFT
15
30
65
65
70

Puretone threshold averages were 46 dB for the right ear and 58 dB for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 78 percent in the left ear.  Maryland CNC testing was administered to determine these results.  

A final VA examination was performed in October 2012.  The audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
55
65
LEFT
20
35
75
75
90

Puretone threshold averages were 53 dB for the right ear and 69 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  Maryland CNC testing was administered to determine these results.  

Viewing the above evidence in a light most favorable to the Veteran, the Board finds that an evaluation of 10 percent is warranted as of May 22, 2007.  Examination results obtained in October 2012 are very similar to those obtained by private audiologists in 2007.  Therefore, the Board finds that it is reasonably ascertainable that the Veteran's hearing loss warranted a 10 percent rating as of May 22, 2007.  See Swain v. McDonald, No. 14-0947, 2015 WL 106664 at 5 (the effective date of an award of increased compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred).  While puretone threshold averages and speech discrimination scores (from an unknown testing method) do not warrant a compensable evaluation under 38 C.F.R. § 4.85, Table VI, the Veteran does meet the standards necessary for application of Table VIA as of May 22, 2007.  See 38 C.F.R. § 4.86.  He had puretone threshold values of 30 dB or less at 1000 Hz with a puretone threshold value of 70 dB at 2000 Hz in the left ear.  As such, a 10 percent evaluation is warranted as of May 22, 2007.  

The Board recognizes that the March 2008 VA examination results fall just short of the requirements for application of 38 C.F.R. § 4.85, Table VIA.  Nonetheless, three separate private evaluations from 2007 reveal that Table VIA was for application.  While the speech recognition scores from the 2007 examinations cannot be considered (as it is not clear whether Maryland CNC testing was administered), the puretone threshold values are sufficient to warrant application of Table VIA and these values are consistent with those found upon examination in October 2012.  

However, the preponderance of the evidence of record demonstrates that a compensable evaluation is not warranted at any time prior to May 22, 2007.  The only evidence available prior to May 22, 2007, is an October 2006 VA examination report.  Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
55
50
LEFT
15
30
65
70
70

Puretone threshold averages were 45 dB for the right ear and 59 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 76 percent in the left ear.  

Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of I for the right ear and of IV for the left ear.  Under 38 C.F.R. § 4.85 Table VII, this results in a disability evaluation of 0 percent.  As the Veteran did not have a puretone threshold of 70 dB or higher at 2000 Hz for either ear, 38 C.F.R. § 4.85, Table VIA is not for application.  

Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his bilateral hearing loss at any time during the pendency of this claim.  At no time has the Veteran provided VA with any evidence to demonstrate that his hearing loss is of such severity as to warrant a higher evaluation under either Table VI or Table VIA.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 10 percent.  However, he has not provided any medical or lay evidence to demonstrate that he meets the criteria for an evaluation in excess of 10 percent at any time during the pendency of this claim.  During his October 2012 VA examination, the Veteran described functional impairment due to problems hearing conversations at times, even when wearing his hearing aids.  A 10 percent evaluation is meant to compensate a Veteran for impaired hearing.  

While the Veteran's representative has argued that the October 2012 VA examination is inadequate because it failed to fully consider the functional impairment resulting from the Veteran's hearing loss, the Board does not find this argument to have merit.  The examiner specifically discussed the Veteran's reported functional impairment.  The record also contains statements from the Veteran regarding the severity of his hearing loss and a statement from his wife describing the impairment she has witnessed.  As such, remand for a new examination would serve no useful purpose.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 10 percent for bilateral hearing loss is warranted as of May 22, 2007.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record demonstrates that a compensable evaluation is not warranted prior to May 22, 2007, and, that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to these aspects of the Veteran's claim.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected bilateral hearing loss on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of difficulty with conversations.  The Veteran's wife also reported that the Veteran turns the television and radio to very high volumes and that she feels like she has to yell at him to have a conversation.  The 10 percent evaluation is meant to compensate a veteran for hearing loss.  The fact that he suffers from impaired hearing is conceded and does not demonstrate that the Veteran's disability is above and beyond that considered by the schedular criteria.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to a 10 percent evaluation for bilateral hearing loss, as of May 22, 2007, is granted.  

The claim of entitlement to a compensable evaluation for bilateral hearing loss prior to May 22, 2007, is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


